DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Request for Continued Examination filed on March 29, 2021.
 	
 	Claims 1, 2 4-11 and 13-19 are pending.

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
 
	
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 3/29/21, with respect to Claims 1, 2 4-11 and 13-19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1, 2 4-11 and 13-19 has been withdrawn. 


Allowable Subject Matter
Claims 1, 2 4-11 and 13-19 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record neither solely nor in combination teach detecting an anomaly in a detected sequence of events occurring during a connectivity process wherein each successive event expected to occur in a specific sequence is assigned a successive sequence number comprising a positive integer, wherein the determining comprises determining a difference between said integers and an expected predetermined sequence and determining that the anomaly satisfies a criterion for triggering a packet capture operation wherein the criterion comprises a probability that the detected sequence of events will result in a future connectivity issue exceeding a threshold, which causes the capturing of at least one target packet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456